 

Exhibit 10.2

 

Lansbrook Village

 

INTEREST RATE CAP RESERVE AND SECURITY AGREEMENT

 

This INTEREST RATE CAP RESERVE AND SECURITY AGREEMENT (this “Agreement”), dated
as of July 8, 2016, is by and between BR CARROLL LANSBROOK, LLC, a Delaware
limited liability company (“Borrower”), and WALKER & DUNLOP, LLC, a Delaware
limited liability company (“Lender”).

 

RECITALS:

 

A.      Pursuant to that certain Multifamily Loan and Security Agreement dated
as of the date hereof, executed by and between Borrower and Lender (as amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Loan Agreement”), Lender has agreed to make a loan to Borrower in the original
principal amount of $57,190,000.00 (the “Mortgage Loan”), as evidenced by, among
other things, that certain Multifamily Note dated as of the date hereof,
executed by Borrower and made payable to Lender in the amount of the Mortgage
Loan (as amended, restated, replaced, supplemented or otherwise modified from
time to time, the “Note”).

 

B.      In addition to the Loan Agreement, the Mortgage Loan and the Note are
also secured by a certain Multifamily Mortgage, Deed of Trust or Deed to Secure
Debt (as amended, restated, replaced, supplemented or otherwise modified from
time to time, the “Security Instrument”), dated as of even date herewith,
granting a lien on certain real property located in Palm Harbor (Pinellas
County), Florida (the “Mortgaged Property”).

 

C.      Lender has required, and Borrower has agreed to acquire, maintain and
pledge to Lender an interest rate cap (the “Interest Rate Cap”), pursuant to one
or more interest rate cap agreements, in order to provide additional support and
collateral for Borrower’s obligations to Lender under the Loan Agreement and
other Loan Documents.

 

D.      To the extent that the term of the initial Interest Rate Cap acquired by
Borrower is less than the term of the Mortgage Loan, Borrower is required to
make monthly deposits with Lender for the acquisition of a subsequent Interest
Rate Cap, such deposits to be held in an escrow account by Lender pursuant to
the terms of this Agreement.

 

E.      Borrower and Lender are entering into this Agreement to (i) evidence
Borrower’s obligation to maintain an Interest Rate Cap for the entire term of
the Mortgage Loan, (ii) evidence Borrower’s obligation to make monthly deposits
for the acquisition of a subsequent Interest Rate Cap (if applicable), and
(iii) provide further security for Borrower’s obligations under the Loan
Documents.

 

NOW, THEREFORE, in consideration of the above and the mutual promises contained
in this Agreement and for other valuable consideration, including Lender’s
making the Mortgage Loan to Borrower, the receipt and sufficiency of which are
acknowledged, Borrower and Lender agree as follows:

 

Interest Rate Cap Reserve and Security AgreementForm 6442Page 1Fannie Mae01-16©
2016 Fannie Mae



 

 

Article 1
DEFINITIONS; RULES OF CONSTRUCTION

 

Section 1.01    Recitals.

 

The recitals set forth above are incorporated herein by reference as if fully
set forth in the body of this Agreement.

 

Section 1.02    Defined Terms.

 

Capitalized terms used and not specifically defined herein shall have the
meanings given to such terms in the Loan Agreement. Unless otherwise defined in
this Agreement, terms used in this Agreement that are defined in the UCC shall
have the meaning given those terms in the UCC. The following terms in this
Agreement shall have the following meanings:

 

“Collateral” means the items listed in Section 4.01(a) through Section 4.01(k)
of this Agreement.

 

“Collateral Liens” means any lien, security interest, option or other charge or
encumbrance.

 

“Counterparty” means (a) an interest rate cap provider acceptable to Lender
under the Interest Rate Cap Documents, or (b) a counterparty on any list of
acceptable counterparties for interest rate caps of the type required by this
Agreement maintained by Lender, as any such list may be modified by Lender from
time to time.

 

“Event of Default” has the meaning set forth in Section 7.01 of this Agreement.

 

“Initial Interest Rate Cap” means the initial Interest Rate Cap purchased by
Borrower with respect to the Mortgage Loan.

 

“Initial Interest Rate Cap Term” means the period in which the Initial Interest
Rate Cap shall be in effect, beginning on or prior to the Effective Date and
terminating not earlier than the first to occur of (a) the last day of the
forty-eighth (48th) full calendar month thereafter and (b) the Maturity Date.

 

“Interest Rate Cap” has the meaning set forth in Recital C of this Agreement.

 

“Interest Rate Cap Documents” means the rate cap agreements and related
documentation in form and content acceptable to Lender.

 

“Interest Rate Cap Reserve Escrow” means all Monthly Deposits and all other
funds held in the Interest Rate Cap Reserve Escrow Account.

 

“Interest Rate Cap Reserve Escrow Account” means an interest-bearing account
which meets the standards for custodial accounts as required by Lender from time
to time.

 

“Monthly Deposit” means, with respect to the first six (6) months after the
purchase of the Initial Interest Rate Cap, an amount equal to
one-forty-eighth (1/48th) of one hundred percent (100%) of the cost, as
reasonably estimated by Lender, to obtain any required Subsequent Interest Rate
Cap. Thereafter, the Monthly Deposit shall mean the amount determined by Lender
in accordance with Section 3.02 of this Agreement.

  

Interest Rate Cap Reserve and Security AgreementForm 6442Page 2Fannie Mae01-16©
2016 Fannie Mae



 

 

“Payment Date” means the date by which the Counterparty requires payment of the
Purchase Price.

 

“Payments” means any and all moneys payable to Borrower, from time to time,
pursuant to the Interest Rate Cap Documents by the Counterparty, whether
credited to the Interest Rate Cap Reserve Escrow Account, held in the course of
payment or collection by Lender, or otherwise.

 

“Purchase Price” means the purchase price of the Subsequent Interest Rate Cap.

 

“Required Strike Rate” means five and twenty hundredths percent (5.20%).

 

“Subsequent Interest Rate Cap” means a subsequent Interest Rate Cap required to
be purchased and pledged to Lender pursuant to the terms of this Agreement.

 

“Subsequent Interest Rate Cap Term” means the period in which the Subsequent
Interest Rate Cap shall be in effect, beginning on or prior to the termination
date of the Interest Rate Cap then in effect and terminating not earlier than
the first to occur of (a) the last day of the forty-eighth (48th) full calendar
month thereafter and (b) the Maturity Date.

 

“UCC” means the Uniform Commercial Code as adopted in the state in which
Borrower is organized.

 

Article 2
TERMS OF INTEREST RATE CAP

 

Section 2.01    General Terms.

 

To protect against fluctuations in interest rates during the term of the
Mortgage Loan, Borrower shall make arrangements for an Interest Rate Cap to be
in place and maintained at all times with respect to the Mortgage Loan in
accordance with the following terms and conditions:

 

(a)     Term.

 

Except as hereinafter permitted, the Initial Interest Rate Cap shall be in
effect for the Initial Interest Rate Cap Term. If the Initial Interest Rate Cap
Term is less than the term of the Mortgage Loan, a Subsequent Interest Rate Cap
shall be required. Any Subsequent Interest Rate Cap shall be in effect for the
Subsequent Interest Rate Cap Term.

 

(b)     Notional Amount.

 

The notional amount of the Initial Interest Rate Cap shall be equal to the
original principal balance of the Mortgage Loan for the entire term of the
Initial Interest Rate Cap. The notional amount of any Subsequent Interest Rate
Cap shall be equal to the outstanding principal balance of the Mortgage Loan at
the time that any Subsequent Interest Rate Cap is to become effective. Unless
otherwise agreed by Lender, the notional amount of any Interest Rate Cap shall
not amortize over its term.

 

(c)     Strike Rate.

 

Each Initial and any Subsequent Interest Rate Cap shall have a strike rate equal
to or less than the Required Strike Rate.

  

Interest Rate Cap Reserve and Security AgreementForm 6442Page 3Fannie Mae01-16©
2016 Fannie Mae



 

 

(d)     Interest Rate Cap Documents and Counterparty.

 

All Interest Rate Caps shall be evidenced, governed and secured on terms and
conditions pursuant to Interest Rate Cap Documents between Borrower and the
Counterparty.

 

Section 2.02    Payments Made under Interest Rate Cap.

 

The Interest Rate Cap Documents shall require the Counterparty to make all
payments due under the Interest Rate Cap directly to Lender for so long as the
Interest Rate Cap is subject to the pledge established hereunder. Such payments
will be paid over to Borrower only if (a) there is no Event of Default, and (b)
Lender has received payment in full for all amounts due on the Mortgage Loan as
required by the Loan Documents.

 

Section 2.03    Rights and Remedies under Interest Rate Cap Documents.

 

For so long as an Interest Rate Cap is pledged as collateral for the Mortgage
Loan pursuant to the terms of this Agreement, Borrower shall not exercise any
right or remedy under any Interest Rate Cap Documents without Lender’s prior
written consent and shall exercise its rights and remedies under the Interest
Rate Cap Documents as directed by Lender in writing. Rights and remedies under
the Interest Rate Cap Documents include, but are not limited to, any right to
designate an “Early Termination Date” or otherwise terminate the Interest Rate
Cap due to the occurrence of a “Termination Event,” an “Additional Termination
Event” or an “Event of Default.” All capitalized terms appearing in this Section
2.03 in quotation marks are used as defined in the Interest Rate Cap Documents.

 

Section 2.04    Termination of Interest Rate Cap.

 

Borrower shall not terminate, transfer or consent to any transfer of any
existing Interest Rate Cap without Lender’s prior written consent; provided,
however, that if, and at such time as any amounts due and owing on the Mortgage
Loan as required by the Loan Documents are paid in full or if the Mortgage Loan
is converted to a fixed rate of interest, Borrower shall have the right to
terminate the existing Interest Rate Cap in accordance with Section 8.02 of this
Agreement. If an Interest Rate Cap unexpectedly and unavoidably terminates or
terminates for any reason on a date other than its scheduled expiration date
without the prior written consent of Lender, Borrower shall, within ten (10)
Business Days of such termination, obtain a new Interest Rate Cap satisfying the
requirements of this Agreement.

 

Article 3
INTEREST RATE CAP RESERVE ESCROW ACCOUNT

 

Section 3.01    Obligation to Maintain Interest Rate Cap Reserve Escrow Account.

 

During any period in which an Interest Rate Cap with an original term of less
than the remaining term of the Mortgage Loan is in effect, Borrower is required
to make Monthly Deposits to be held in the Interest Rate Cap Reserve Escrow
Account to provide a cash reserve for the purchase of a Subsequent Interest Rate
Cap. Borrower shall, with each monthly payment due on the Mortgage Loan, deposit
with Lender the Monthly Deposit into the Interest Rate Cap Reserve Escrow
Account.

 

Interest Rate Cap Reserve and Security AgreementForm 6442Page 4Fannie Mae01-16©
2016 Fannie Mae



 

 

Section 3.02    Adjustment of Monthly Deposit.

 

At the end of each six (6) month period following the date of this Agreement,
Lender shall estimate the cost of the Subsequent Interest Rate Cap and shall
adjust the Monthly Deposit based on the then current estimate for purchase of
the Subsequent Interest Rate Cap. No adjustment shall be made to the Monthly
Deposit if Lender determines that the current estimate of the cost of the
Subsequent Interest Rate Cap remains the same or has decreased. Borrower shall
continue to make the Monthly Deposits at the level required for the most recent
six (6) month period until Lender delivers written notice of a change in the
amount of the Monthly Deposit.

 

Section 3.03    Terms of Interest Rate Cap Reserve Escrow Account.

 

Lender shall deposit the Monthly Deposits into the Interest Rate Cap Reserve
Escrow Account. Lender or a designated representative of Lender shall have the
sole right to make withdrawals from the Interest Rate Cap Reserve Escrow
Account. All interest earned on or profits realized from amounts on deposit in
the Interest Rate Cap Reserve Escrow Account shall be added to and become part
of the Interest Rate Cap Reserve Escrow. Lender shall not be responsible for any
losses resulting from the investment of the Interest Rate Cap Reserve Escrow or
for obtaining any specific level or percentage of earnings on such investment.
If applicable law requires and provided no Event of Default exists under any of
the Loan Documents, Lender shall pay to Borrower the interest earned on the
Interest Rate Cap Reserve Escrow on January 1 of each year. Otherwise, all
interest earnings shall remain in the Interest Rate Cap Reserve Escrow Account.

 

Section 3.04    Lender’s Duties Regarding the Interest Rate Cap Reserve Escrow
Account.

 

Lender acknowledges that:

 

(a)     it will hold the Monthly Deposits and any investments in the Interest
Rate Cap Reserve Escrow pursuant to the terms of this Agreement;

 

(b)     it will credit all Monthly Deposits and any investments in the Interest
Rate Cap Reserve Escrow on its own books and records to the Interest Rate Cap
Reserve Escrow Account, subject to the security interests created in this
Agreement;

 

(c)     it will hold all Monthly Deposits for the credit of the Interest Rate
Cap Reserve Escrow, subject to the security interest and the terms of this
Agreement; and

 

(d)     it will keep accurate records regarding amounts on deposit in the
Interest Rate Cap Reserve Escrow Account and any interest earned on or profits
realized from amounts on deposit in the Interest Rate Cap Reserve Escrow
Account.

 

Section 3.05    Irrevocable Deposits in Escrow.

 

All deposits into the Interest Rate Cap Reserve Escrow Account constitute
irrevocable payments in escrow solely for use as described in this Agreement.
Borrower shall not have any control over the use of, or any right to withdraw,
any moneys from the Interest Rate Cap Reserve Escrow Account or any proceeds
thereof except as provided in Section 3.07 of this Agreement, nor shall Borrower
have any right, title or interest in the Interest Rate Cap Reserve Escrow
Account, other than Borrower’s right to receive interest pursuant to Section
3.03 above.

 

Interest Rate Cap Reserve and Security AgreementForm 6442Page 5Fannie Mae01-16©
2016 Fannie Mae



 

 

Section 3.06    Request for Disbursement.

 

At least ten (10) Business Days prior to the date on which the Initial Interest
Rate Cap is to expire, Borrower shall be required to purchase the Subsequent
Interest Rate Cap on terms and conditions satisfactory to Lender. In such event,
and provided that funds are available in the Interest Rate Cap Reserve Escrow
Account, Borrower shall request a withdrawal from the Interest Rate Cap Reserve
Escrow Account to acquire the Subsequent Interest Rate Cap. Each written request
for disbursement from the Interest Rate Cap Reserve Escrow Account shall specify
(a) the Purchase Price, (b) the name, address, contact name, telephone number
and wiring instructions of the Counterparty, (c) the Payment Date, and (d) such
other information as Lender may require.

 

Section 3.07    Disbursement for Purchase of Subsequent Interest Rate Cap.

 

Upon receipt by Lender of a written request from Borrower in accordance with
Section 3.06 above, and the determination by Lender that all applicable terms
and conditions of this Agreement have been satisfied, Lender shall disburse to
the Counterparty of the Subsequent Interest Rate Cap, an amount from the
Interest Rate Cap Reserve Escrow Account equal to the lesser of (a) the Purchase
Price, or (b) the amount then on deposit in the Interest Rate Cap Reserve Escrow
Account. In no event shall Lender be obligated to disburse funds from the
Interest Rate Cap Reserve Escrow Account if an Event of Default has occurred and
is continuing.

 

Section 3.08    Remaining Balance After Payment of Purchase Price.

 

Provided that Borrower has no obligation to purchase additional Subsequent
Interest Rate Caps under the terms of this Agreement, any balance remaining in
the Interest Rate Cap Reserve Escrow Account after payment of the Purchase Price
shall be delivered to Borrower on or promptly following the Payment Date.
Borrower’s obligation to make Monthly Deposits hereunder shall cease and
terminate upon the earlier of (a) purchase of a Subsequent Interest Rate Cap
with a term of at least the entire remaining term of the Mortgage Loan,
(b) conversion of the Mortgage Loan to a fixed rate of interest, and (c) payment
in full of the Mortgage Loan.

 

Article 4
SECURITY INTEREST IN COLLATERAL; FURTHER ASSURANCES

 

Section 4.01    Security Interest in Collateral.

 

As security for the Indebtedness, Borrower hereby grants to Lender, its
successors and assigns, a lien and continuing security interest in all of
Borrower’s right, title and interest in and to the following Collateral whether
now owned or hereafter acquired:

 

(a)     the Interest Rate Cap and the Interest Rate Cap Documents representing
the initial Interest Rate Cap and any Subsequent Interest Rate Cap;

 

(b)     any and all Payments;

 

(c)     any residual right, title or interest Borrower may have in the Interest
Rate Cap Reserve Escrow Account (to the extent required by this Agreement);

 

(d)     all Monthly Deposits, whether credited to the Interest Rate Cap Reserve
Escrow Account, held in the course of payment or collection by Lender, or
otherwise;

 

(e)     all interest earned and profits realized on funds in the Interest Rate
Cap Reserve Escrow Account;

 

(f)     all rights, liens and security interests or guarantees now existing or
hereafter granted by the Counterparty or any other person to secure or guaranty
payment of the Payments due pursuant to the Interest Rate Cap Documents;

 

Interest Rate Cap Reserve and Security AgreementForm 6442Page 6Fannie Mae01-16©
2016 Fannie Mae



 

 

(g)     all cash, funds, investments, securities, accounts, general intangibles
and all other property held from time to time in the Interest Rate Cap Reserve
Escrow Account and all certificates and instruments representing or evidencing
any of the foregoing;

 

(h)     all rights of Borrower under any of the foregoing, including all rights
of Borrower to the Payments, contract rights and general intangibles now
existing or hereafter arising with respect to any or all of the foregoing;

 

(i)     all documents, writings, books, files, records and other documents
arising from or relating to any of the foregoing, whether now existing or
hereafter arising;

 

(j)     all extensions, renewals and replacements of the foregoing; and

 

(k)    all cash and non-cash proceeds and products of any of the foregoing,
including, without limitation, interest, dividends, cash, instruments, proceeds
of any insurance, and other property from time to time received, receivable or
otherwise distributed or distributable in respect of or in exchange for any or
all of the foregoing.

 

TO HAVE AND TO HOLD the Collateral, together with all right, title, interest,
powers, privileges and preferences pertaining or incidental thereto, unto
Lender, its successors and assigns, forever, subject, however, to the terms,
covenants and conditions herein set forth. Borrower hereby authorizes Lender to
file financing statements, continuation statements and financing statement
amendments in such form as Lender may require to perfect or continue the
perfection of this security interest in the Collateral and Borrower agrees, if
Lender so requests, to execute and deliver to Lender such financing statements,
continuation statements and amendments. Borrower shall pay all filing costs and
all costs and expenses of any record searches for financing statements that
Lender may require.

 

Section 4.02    Further Assurances.

 

At any time and from time to time, at the expense of Borrower, Borrower shall
promptly give, execute, deliver, file and record any notice, statement,
instrument, document, agreement or other paper and do such other acts and things
that may be necessary, or that Lender may request, in order to perfect, continue
and protect any security interest granted or purported to be granted by this
Agreement or to enable Lender to exercise and enforce its rights and remedies
under this Agreement.

 

Section 4.03    Competing Security Arrangements.

 

Borrower shall not execute, file, permit to be filed or suffer to remain on file
in any jurisdiction any security agreement, financing statement or like
agreement or instrument with respect to the Collateral, or any part of the
Collateral, naming anyone other than Lender as the secured party. Borrower shall
not sell, exchange or transfer or otherwise dispose of any of the Collateral, or
any interest in the Collateral, other than any security interest or other lien
in favor of Lender.

 

Section 4.04    No Change.

 

Borrower will not voluntarily or involuntarily change its principal place of
business, chief executive office, name or identity, without at least thirty (30)
days prior written notice to Lender, except in the event of a change in
principal place of business or chief executive office necessitated by fire,
flood or other calamity, in which case such notice shall be provided as soon as
practicable.

 

Interest Rate Cap Reserve and Security AgreementForm 6442Page 7Fannie Mae01-16©
2016 Fannie Mae



 

 

Section 4.05    Defense of Collateral.

 

Borrower will defend the Collateral against all claims and demands of all
persons at any time claiming the same or any interest in the Collateral.

 

Article 5
DELIVERY OF INTEREST RATE CAP DOCUMENTS

 

Section 5.01    Acquisition of Interest Rate Cap; Delivery of Interest Rate Cap
Documents.

 

Borrower has, on or before the date of this Agreement, executed and delivered
the Interest Rate Cap Documents to the Counterparty and has delivered to Lender
fully executed originals of such Interest Rate Cap Documents. True, complete and
correct copies of the Interest Rate Cap Documents and all amendments thereto,
fully executed by all parties, are attached as Exhibit A hereto. Borrower hereby
represents and warrants to Lender that there is no additional security for or
any other arrangements or agreements relating to the Interest Rate Cap Documents
and that the Counterparty has consented to Borrower’s pledge of its rights and
interests in the Interest Rate Cap to Lender as security for the Mortgage Loan.

 

Section 5.02    Obligations Remain Absolute.

 

Nothing contained herein shall relieve Borrower of its primary obligation to pay
all amounts due in respect of its obligations on the Mortgage Loan as required
by the Loan Documents.

 

Section 5.03    Subsequent Interest Rate Caps.

 

Borrower agrees to execute and deliver to Lender a Supplemental Agreement
substantially in the form of the attached Exhibit B attached hereto on each
occasion on which Borrower acquires a Subsequent Interest Rate Cap. Borrower
shall, on or before the date any Subsequent Interest Rate Cap is to become
Collateral under this Agreement, execute and deliver the Interest Rate Cap
Documents representing such Subsequent Interest Rate Cap to the Counterparty and
deliver to Lender fully executed originals of such Interest Rate Cap Documents
to be held under this Agreement as a part of the Collateral.

 

Article 6
REPRESENTATIONS AND WARRANTIES

 

Section 6.01    Representations and Warranties of Borrower.

 

Borrower represents and warrants to Lender that:

 

(a)     Borrower has paid to the Counterparty the entire cost of the initial
Interest Rate Cap;

 

(b)     the individuals who are signing and delivering this Agreement on behalf
of Borrower have been duly authorized to do so in accordance with the documents
and instruments pursuant to which Borrower is organized and which govern the
conduct of Borrower’s business;

 

Interest Rate Cap Reserve and Security AgreementForm 6442Page 8Fannie Mae01-16©
2016 Fannie Mae



 

 

(c)     no consent of any other person or entity and no authorization, approval,
or other action by, and no notice to or filing with, any governmental authority
or regulatory body is required or will be required (1) for the pledge by
Borrower of the Collateral pursuant to this Agreement or any Supplemental
Agreement or for the execution, delivery or performance of this Agreement or any
Supplemental Agreement by Borrower (other than the consent of the Counterparty
where such consent has been obtained), (2) for the perfection or maintenance of
the security interest created hereby or by any Supplemental Agreement (including
the first priority nature of such security interest) other than the filing of
any financing statement as may be required by the UCC, or (3) for the execution,
delivery or performance of this Agreement by Borrower;

 

(d)     there are no conditions precedent to the effectiveness of this Agreement
that have not been satisfied or waived;

 

(e)     neither the execution nor delivery of this Agreement or any Supplemental
Agreement nor the performance by Borrower of its obligations under this
Agreement or any Supplemental Agreement, nor the consummation of the
transactions contemplated by this Agreement or any Supplemental Agreement, will
(1) conflict with any provision of the organizational documents of Borrower, (2)
conflict with, result in a breach of, or constitute a default (or an event which
would, with the passage of time or the giving of notice or both, constitute a
default) under, or give rise to a right to terminate, amend, modify, abandon or
accelerate, any contract, agreement, promissory note, lease, indenture,
instrument or license to which Borrower is a party or by which Borrower’s assets
or properties may be bound or affected, (3) violate or conflict with any
federal, state or local law, statute, ordinance, rule, regulation, order,
judgment, decree or arbitration award which is either applicable to, binding
upon or enforceable against Borrower, (4) result in or require the creation or
imposition of any Collateral Liens upon or with respect to the Collateral, other
than Collateral Liens in favor of Lender, (5) violate any legally protected
right of any Person or give to any Person a right or claim against Borrower, or
(6) require the consent, approval, order or authorization of, or the
registration, declaration or filing (except to the extent that the filing of
financing statements may be applicable) with, any federal, state or local
government entity;

 

(f)     Borrower is and shall be the sole legal and beneficial owner of, and has
and will have good and marketable title to (and has full right and authority to
pledge and assign), the Collateral, free and clear of all Collateral Liens
(other than in favor of Lender), all fiduciary obligations of any kind and any
adverse claim of title thereto and the Collateral is not subject to any offset,
right of redemption, defense or counterclaim of a third party. There is no
additional security for or any other arrangements or agreements relating to the
Interest Rate Cap Documents, except as may have been disclosed to Lender in
writing;

 

(g)     the security interest of Lender in the Collateral is, or when it
attaches shall be, a first priority and perfected security interest. No
financing statement covering the Collateral, or any part of the Collateral
(other than any financing statement naming only Lender as the secured party), is
outstanding or is on file in any public office;

 

(h)     Borrower is qualified to transact business and is in good standing in
the state in which it is formed or organized, the Property Jurisdiction and in
each other jurisdiction that qualification or standing is required according to
applicable law to conduct its business with respect to the Mortgaged Property
and where the failure to be so qualified would adversely affect Borrower’s
operation of the Mortgaged Property or the validity, enforceability or the
ability of Borrower to perform its obligations under this Agreement or any other
Loan Document; and

 

(i)     Borrower has not commenced (within the meaning of any Insolvency Laws) a
voluntary case, consented to the entry of an order for relief against it in an
involuntary case, or consented to the appointment of a receiver or custodian of
it or for any part of its property, nor has a court of competent jurisdiction
entered an order or decree under any Insolvency Law that is for relief against
it in an involuntary case or appointed a receiver or custodian for Borrower or
any part of its property.

 

Interest Rate Cap Reserve and Security AgreementForm 6442Page 9Fannie Mae01-16©
2016 Fannie Mae



 

 

Article 7
EVENTS OF DEFAULT: RIGHTS AND REMEDIES

 

Section 7.01    Event of Default.

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default” under this Agreement:

 

(a)     the failure by Borrower to observe and perform any duty, obligation or
covenant required to be observed or performed by this Agreement or any
Supplemental Agreement subject to any applicable notice and cure rights provided
in this Agreement, any Supplemental Agreement, or the Loan Agreement;

 

(b)     any representation or warranty on the part of Borrower contained in this
Agreement or repeated and reaffirmed in this Agreement or any Supplemental
Agreement proves to be false, inaccurate, or misleading in any material respect
when made or deemed made; and

 

(c)     the occurrence of an Event of Default under any Loan Document.

 

Section 7.02    Remedies on Default.

 

If any Event of Default under this Agreement has occurred and is continuing:

 

(a)     At the direction of Lender, Borrower shall deliver all Collateral to
Lender or its designee;

 

(b)     Lender may, without further notice, exercise all rights, privileges or
options pertaining to the Collateral as if Lender were the absolute owner of
such Collateral, upon such terms and conditions as Lender may determine, all
without liability except to account for property actually received by Lender,
and Lender shall have no duty to exercise any of those rights, privileges or
options and shall not be responsible for any failure to do so or delay in so
doing; and

 

(c)     Lender may, subject to the terms of the Interest Rate Cap Documents,
exercise in respect of the Collateral, in addition to other rights and remedies
provided for in this Agreement or otherwise available to it, all of the rights
and remedies of a secured party under the UCC and also may, without notice
except as specified below, sell the Collateral at public or private sale, at any
of the offices of Lender or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as may be commercially reasonable. Borrower
agrees that, to the extent notice of sale shall be required by applicable law,
at least ten (10) days prior notice to Borrower of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. Lender shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given. Lender may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. In case of any sale by Lender
of any of the Collateral, the Collateral so sold may be retained by Lender until
the selling price is paid by the purchaser, but Lender shall not incur any
liability in case of failure of the purchaser to take up and pay for the
Collateral so sold. In case of any such failure, such Collateral so sold may be
again similarly sold.

 

Interest Rate Cap Reserve and Security AgreementForm 6442Page 10Fannie Mae01-16©
2016 Fannie Mae



 

 

The foregoing rights and remedies (1) shall be cumulative and concurrent,
(2) may be pursued separately, successively or concurrently against Borrower and
any other party obligated for the Indebtedness, or against the Collateral, or
any other security for the Indebtedness, at the sole discretion of Lender,
(3) may be exercised as often as occasion therefor shall arise, it being agreed
by Borrower that the exercise or failure to exercise any of same shall not in
any event be construed as a waiver or release thereof or of any other right,
remedy or recourse, and (4) are intended to be and shall be non-exclusive.
Nothing in this Agreement shall require or be construed to require Lender to
accept tender of performance of any of Borrower’s obligations under this
Agreement after the expiration of any time period set forth in this Agreement
for the performance of such obligations and the expiration of any applicable
cure periods, if any.

 

Section 7.03    Application of Proceeds.

 

Lender shall apply the Collateral or the cash proceeds actually received from
any sale or other disposition of the Collateral in its sole and absolute
discretion to the following, in any order:

 

(a)     to reimburse Lender for any amounts due to it pursuant to Section 7.02
of this Agreement including the expenses of preparing for sale, selling and the
like and to reasonable attorneys’ fees and legal expenses incurred by Lender in
connection therewith;

 

(b)     to the repayment of all amounts then due and unpaid on the Indebtedness
in such order of priority as Lender may determine; and

 

(c)     to purchase any required Subsequent Interest Rate Cap that meets the
requirements of this Agreement or any of the other Loan Documents.

 

If the proceeds of sale, collection or other realization of or upon the
Collateral are insufficient to cover the costs and expenses of such realization
and the payment in full of the Indebtedness, Borrower shall remain liable for
the deficiency, except to the extent that Borrower’s liability for payment of
the Indebtedness is limited by the terms of the Loan Agreement.

 

Section 7.04    No Additional Waiver Implied by One Waiver.

 

If any provision of this Agreement is breached by Borrower and thereafter waived
by Lender in writing, such waiver shall be limited to the particular breach so
waived and shall not be deemed to waive any other breach under this Agreement.

 

Section 7.05    Lender Appointed Attorney-in-Fact.

 

Borrower hereby appoints Lender, through any duly authorized officer of Lender,
as Borrower’s attorney-in-fact, with full authority in the place and stead of
Borrower and in the name of Borrower or otherwise, from time to time in Lender’s
discretion during the continuance of an Event of Default, to take any action and
to execute any instrument which Lender may deem necessary or advisable to
exercise the rights and remedies granted in this Agreement, including, to
receive, endorse and collect all instruments made payable to Borrower
representing any interest payment, dividend, or other distribution in respect of
the Collateral or any part of the Collateral and to give full discharge for the
same. Borrower agrees that the power of attorney established pursuant to this
Section 7.05 shall be deemed coupled with an interest and shall be irrevocable.

 

Interest Rate Cap Reserve and Security AgreementForm 6442Page 11Fannie Mae01-16©
2016 Fannie Mae



 

 

Section 7.06    Nature of Lender’s Rights.

 

The right of Lender to the Collateral held for its benefit under this Agreement
shall not be subject to any right of redemption Borrower might otherwise have
and shall not be suspended, discontinued or reduced or terminated for any cause,
including, without limiting the generality of the foregoing, any event
constituting force majeure or any acts or circumstances that may constitute
commercial frustration of purpose.

 

Article 8
MISCELLANEOUS PROVISIONS

 

Section 8.01    Fees, Costs and Expenses; Indemnification.

 

Borrower agrees to reimburse Lender, on demand, for all out-of-pocket costs and
expenses incurred by Lender in connection with the administration and
enforcement of this Agreement or any Supplemental Agreement and agrees to
indemnify and hold harmless Lender from and against any and all losses, costs,
claims, damages, penalties, causes of action, suits, judgments, liabilities and
expenses (including, without limitation, reasonable attorneys’ fees and
expenses) incurred by Lender under this Agreement or any Supplemental Agreement
or in connection with this Agreement or any Supplemental Agreement, unless such
liability shall be due to willful misconduct or gross negligence on the part of
Lender or its agents or employees. If Borrower fails to do any act or thing
which it has covenanted to do under this Agreement or any Supplemental Agreement
or any representation or warranty on the part of Borrower contained in this
Agreement or any Supplemental Agreement or repeated and reaffirmed in this
Agreement or any Supplemental Agreement is breached, Lender may (but shall not
be obligated to) do the same or cause it to be done or remedy any such breach,
and may expend its funds for such purpose. Any and all amounts so expended by
Lender shall be repayable to it by Borrower upon Lender’s demand. The
obligations of Borrower under this Section 8.01 shall survive the termination of
this Agreement or any Supplemental Agreement and the discharge of the other
obligations of Borrower under this Agreement or any Supplemental Agreement.

 

Section 8.02    Termination.

 

This Agreement and each Supplemental Agreement and the assignments, pledges and
security interests created or granted by this Agreement and each Supplemental
Agreement shall create a continuing security interest in the Collateral and
shall terminate upon the earlier to occur of (a) payment in full of all amounts
due under the Loan Documents, or (b) the conversion of the Mortgage Loan to a
fixed rate of interest pursuant to the terms of the Conversion Agreement. Upon
termination of this Agreement, Lender shall deliver to Borrower all Collateral
and documents then in the custody or possession of Lender and, if requested by
Borrower, shall execute and deliver to Borrower for recording or filing in each
office in which any assignment or financing statement relative to the Collateral
or the agreements relating thereto or any part of the Collateral, shall have
been filed or recorded, a termination statement or release under applicable law
(including, if relevant, any financing statement), releasing Lender’s interest
in the Collateral and such other documents and instruments as Borrower may
reasonably request, all without recourse to or any warranty whatsoever by Lender
and at the cost and expense of Borrower.

 

Section 8.03    No Deemed Waiver.

 

No failure on the part of Lender or any of its agents to exercise, and no course
of dealing with respect to, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise by Lender or any of its agents of any right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies herein are cumulative and are not
exclusive of any remedies provided by law.

 

Interest Rate Cap Reserve and Security AgreementForm 6442Page 12Fannie Mae01-16©
2016 Fannie Mae



 

 

Section 8.04    Non-Recourse.

 

Article 3 (Personal Liability) of the Loan Agreement is hereby incorporated
herein as if fully set forth in the body of this Agreement.

 

Section 8.05    Governing Law; Consent to Jurisdiction and Venue.

 

Section 15.01 (Governing Law; Consent to Jurisdiction and Venue) of the Loan
Agreement is hereby incorporated herein as if fully set forth in the body of
this Agreement.

 

Section 8.06    Notices.

 

Section 15.02 (Notice) of the Loan Agreement is hereby incorporated herein as if
fully set forth in the body of this Agreement.

 

Section 8.07    Successors and Assigns Bound; Sale of Mortgage Loan.

 

Section 15.03 (Successors and Assigns Bound; Sale of Mortgage Loan) of the Loan
Agreement is hereby incorporated herein as if fully set forth in the body of
this Agreement.

 

Section 8.08    Counterparts.

 

Section 15.04 (Counterparts) of the Loan Agreement is hereby incorporated herein
as if fully set forth in the body of this Agreement.

 

Section 8.09    Severability; Entire Agreement; Amendments.

 

Section 15.07 (Severability; Entire Agreement; Amendments) of the Loan Agreement
is hereby incorporated herein as if fully set forth in the body of this
Agreement.

 

Section 8.10    Construction.

 

Section 15.08 (Construction) of the Loan Agreement is hereby incorporated herein
as if fully set forth in the body of this Agreement.

 

Section 8.11    WAIVER OF TRIAL BY JURY.

 

Section 15.18 (WAIVER OF TRIAL BY JURY) of the Loan Agreement is hereby
incorporated herein as if fully set forth in the body of this Agreement.

 

[Remainder of Page Intentionally Blank]

 

Interest Rate Cap Reserve and Security AgreementForm 6442Page 13Fannie Mae01-16©
2016 Fannie Mae



 

 

IN WITNESS WHEREOF, the parties have signed and delivered this Agreement under
seal (where applicable) or have caused this Agreement to be signed and delivered
under seal (where applicable) by their duly authorized representative. Where
applicable law so provides, the parties intend that this Agreement shall be
deemed to be signed and delivered as a sealed instrument.

 

  BORROWER:       BR CARROLL LANSBROOK, LLC, a Delaware limited liability
company         By: /s/ Jordan Ruddy     Jordan Ruddy     Authorized Signatory

 

Interest Rate Cap Reserve and Security AgreementForm 6442Page S-1 Fannie
Mae01-16© 2016 Fannie Mae



 

 

  LENDER:       WALKER & DUNLOP, LLC, a Delaware limited liability company      
  By: /s/ Holly Shonosky     Holly Shonosky     Senior Closing Officer

 

Interest Rate Cap Reserve and Security AgreementForm 6442Page S-2Fannie
Mae01-16© 2016 Fannie Mae



 

 

EXHIBIT A

TO

INTEREST RATE CAP RESERVE AND SECURITY AGREEMENT

 

Interest Rate Cap Documents

 

See Attached

 

Interest Rate Cap Reserve and Security AgreementForm 6442Page A-1Fannie
Mae01-16© 2016 Fannie Mae



 

 

EXHIBIT B

TO

INTEREST RATE CAP RESERVE AND SECURITY AGREEMENT

 

SUPPLEMENTAL INTEREST RATE CAP RESERVE

AND SECURITY AGREEMENT

 

This SUPPLEMENTAL INTEREST RATE CAP RESERVE AND SECURITY AGREEMENT
(“Supplemental Agreement”), dated as of ________________, is made by BR CARROLL
LANSBROOK, LLC, a Delaware limited liability company, together with its
permitted successors and assigns (“Borrower”), for the benefit of FANNIE MAE, a
corporation duly organized under the Federal National Mortgage Association
Charter Act, as amended, 12 U.S.C. §1716 et seq. and duly organized and existing
under the laws of the United States (together with its successors and assigns,
“Fannie Mae”).

 

This Supplemental Agreement supplements the Interest Rate Cap Reserve and
Security Agreement dated as of July 8, 2016, by and between Borrower and Walker
& Dunlop, LLC, a Delaware limited liability company (the “Original Lender”) (the
“Agreement”).

 

RECITALS:

 

A.      Borrower and Original Lender entered into the Agreement pursuant to
which Borrower is required to acquire and maintain or replace, as appropriate,
an Interest Rate Cap (as defined in the Agreement) at all times during the term
of the Mortgage Loan (as defined in the Agreement). Each Interest Rate Cap will
be represented by one or more Interest Rate Cap Documents (as defined in the
Agreement).

 

B.      Original Lender assigned its interest in the Mortgage Loan to Fannie Mae
and Fannie Mae is now the holder of the Note (as defined in the Agreement) and
the mortgagee or beneficiary under the Security Instrument (as defined in the
Loan Agreement) and all other Loan Documents (as defined in the Loan Agreement).

 

C.      Borrower is entering into a Subsequent Interest Rate Cap (as defined in
the Agreement).

 

D.      As security for Borrower’s obligations under the Loan Documents,
Borrower is entering into this Supplemental Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings set
forth in this Supplemental Agreement and other good and valuable consideration,
the receipt and sufficiency of which are acknowledged by Borrower, the parties
agree as follows:

 

Section 1.     Capitalized Terms.

 

All capitalized terms used in this Supplemental Agreement have the meanings
given to those terms in the Agreement or elsewhere in this Supplemental
Agreement unless the context or use clearly indicates a different meaning.

 

Interest Rate Cap Reserve and Security AgreementForm 6442Page B-1Fannie
Mae01-16© 2016 Fannie Mae



 

 

Section 2.     Grant of Security Interest.

 

As security for the due, punctual, full and exact payment, performance or
observance by Borrower of all obligations owing to Lender from time to time
under the Loan Documents, whether at stated maturity, by acceleration or
otherwise, whether now outstanding or hereafter arising, Borrower confirms and
grants to Fannie Mae a continuing security interest in and to the Subsequent
Interest Rate Cap described in the attached Interest Rate Cap Documents and all
such Interest Rate Cap Documents, whether now owned or hereafter acquired.

 

Section 3.     Acquisition of Interest Rate Cap; Delivery of Interest Rate Cap
Documents.

 

Borrower has, on or before the date of this Supplemental Agreement, executed and
delivered the Interest Rate Cap Documents representing the Subsequent Interest
Rate Cap to the Counterparty and has delivered to Fannie Mae fully executed
originals of such Interest Rate Cap Documents to be held under the Agreement as
a part of the Collateral. The documents attached to this Supplemental Agreement
as Attachment I are true, complete and correct copies of the Interest Rate Cap
Documents and all amendments thereto, representing the Subsequent Interest Rate
Cap, fully executed by all parties. There is no and shall be no additional
security for or any other arrangements or agreements relating to the Interest
Rate Cap or the Interest Rate Cap Documents.

 

Section 4.     Representations and Warranties.

 

As of the date of this Supplemental Agreement, Borrower repeats and confirms all
representations and warranties made by Borrower in the Agreement.

 

Section 5.     Agreement Confirmed.

 

Except as supplemented by this Supplemental Agreement, Borrower confirms the
original Agreement as previously supplemented and amended from time to time.

 

Section 6.     Obligations Remain Absolute.

 

Nothing contained in this Supplemental Agreement shall relieve Borrower of its
primary obligation to pay all amounts due in respect of its obligations under
the Loan Documents.

 

Section 7.     Miscellaneous Provisions.

 

The provisions of Article 8 of the Agreement are hereby incorporated into this
Supplemental Agreement by this reference to the fullest extent as if the text of
such provisions were set forth in their entirety herein.

 

[Remainder of Page Intentionally Blank]

 

Interest Rate Cap Reserve and Security AgreementForm 6442Page B-2Fannie
Mae01-16© 2016 Fannie Mae



 

 

IN WITNESS WHEREOF, Borrower has signed and delivered this Agreement under seal
(where applicable) or has caused this Agreement to be signed and delivered under
seal (where applicable) by its duly authorized representative. Where applicable
law so provides, Borrower intends that this Agreement shall be deemed to be
signed and delivered as a sealed instrument

 

  BORROWER       BR CARROLL LANSBROOK, LLC, a Delaware limited liability company
      By:       Jordan Ruddy     Authorized Signatory

 

Interest Rate Cap Reserve and Security AgreementForm 6442Page B-3Fannie
Mae01-16© 2016 Fannie Mae



 

 

ATTACHMENT I

TO

INTEREST RATE CAP RESERVE AND SECURITY AGREEMENT

 

Interest Rate Cap Documents for Subsequent Interest Rate Cap

 

[TO BE SUPPLIED]

 

Interest Rate Cap Reserve and Security AgreementForm 6442Page I-1Fannie
Mae01-16© 2016 Fannie Mae



 

